Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 09/29/2020, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
2.	Claims 1-20 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
4.	With respect to independent claims 1, Overall there is no teaching, suggestion, or motivation for combination in the prior art configured to a control circuit in the peripheral circuit region configured to receive a data erase command for a selected sub-block among the plurality of sub-blocks, to perform a data read operation on at least one victim sub-block among the plurality of sub-blocks in response to the data erase command, to selectively perform a soft program operation on the at least one victim sub-block based on a result of the data read operation, and to perform a data erase operation on the selected sub-block after the data read operation is performed and the soft program operation is selectively performed.
 5.	With respect to dependent claims 2-10, since these claims are depending on claim 1, therefore claims 2-10 are allowable subject matter. 


Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Shiau et al (US Patent 6,496,417), Kessenich et al (Pub. No.:  US 2003/0074152).
		Shiau et al (US Patent 6,496,417) shows soft program and erase verify.
		Kessenich et al (Pub. No.:  US 2003/0074152) shows soft program and reading.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The examiner can normally be reached on Monday-Friday 8am-5pm with alternate Friday off.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 




HY
04/06/2021
/HAN YANG/
Primary Examiner, Art Unit 2824